      Case 2:20-cv-01453-EEF-JVM Document 1-5 Filed 05/14/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA



IN THE MATTER OF GOLDEN HELM       *                       CIVIL ACTION
SHIPPING CO. S.A., AS OWNER, AND
OSAKA FLEET CO., LTD., AS MANAGER, *                       NO. 20-1453
OF THE M/V ATLANTIC VENUS
PETITIONING FOR EXONERATION        *                       SECTION
FROM OR LIMITATION OF LIABILITY
                                                           JUDGE
*      *      *      *       *      *      *       *       MAG.

                                 LOCAL RULE 3.1 NOTICE

       Limitation Petitioners, Golden Helm Shipping Co. S.A., as owner, and Osaka

Fleet Co. Ltd., as manager, of the M/V ATLANTIC VENUS (hereinafter “Petitioners”),

hereby advise the Court, pursuant to Local Rule 3.1 for the United States District Court

for the Eastern District of Louisiana, that the Verified Complaint commenced in this

Court on behalf of Petitioners involves subject matter that comprises all or a material part

of the subject matter or operative facts of the following, previously filed civil action:

       “Cornerstone Chemical Company v.                    United States District Court
       M/V NOMADIC MILDE, et al                            Eastern District of Louisiana
       IMO No. 9463554, her engines, tackle,               Civil Action No. 2:20-cv-1411
       equipment, furniture, appurtenances,
       etc., in rem; M/V ATLANTIC VENUS,
       IMO No. 9628257, her engines, tackle,
       equipment, furniture, appurtenances,
       etc., in rem; and Crescent Towing &
       Salvage, Inc., in personam”

       The listed case involves a claim for alleged dock damage arising out of the

incident that is the subject of this Verified Complaint.


                                               1
        Case 2:20-cv-01453-EEF-JVM Document 1-5 Filed 05/14/20 Page 2 of 2




                                      Respectfully submitted,

                                      MURPHY, ROGERS, SLOSS,
                                       GAMBEL & TOMPKINS

                                      /s/ Robert H. Murphy
                                      __________________________________
                                      Robert H. Murphy, T.A. (#9850)
                                      rmurphy@mrsnola.com
                                      Peter B. Tompkins (#17832)
                                      ptomkins@mrsnola.com
                                      Timothy D. DePaula (#31699)
                                      tdepaula@mrsnola.com
                                      701 Poydras Street
                                      Suite 400, One Shell Square
                                      New Orleans, LA 70139
                                      Telephone: (504) 523-0400
                                      Fax: (504) 523-5574
                                      Attorneys for Petitioners, Golden Helm
                                      Shipping Co. S.A. and Osaka Fleet Co. Ltd.




4816-1100-0764, v. 1




                                        2
